Exhibit 10.4


BLUCORA, INC.
2015 INCENTIVE PLAN AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT GRANT NOTICE
(Annual Grant for Non-Employee Director/Chair of the Board)
TO:    __________
We are pleased to inform you that you have been granted a Restricted Stock Unit
Award (the “Award”) under the Blucora, Inc. 2015 Incentive Plan as Amended and
Restated (the “2015 Plan”) and in accordance with the terms of the Nonemployee
Director Compensation Policy (the “Policy”). Each restricted stock unit (an
“RSU”) subject to the Award is equivalent to one share of Blucora, Inc. (the
“Company”) common stock for purposes of determining the number of shares of
common stock (the “Shares”) subject to the Award.
The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the "Notice of Grant") and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”), the Policy
and the 2015 Plan, which are incorporated by reference into the Notice of Grant.
Capitalized terms that are not defined in the Notice of Grant and the Agreement
have the meanings given to them in the 2015 Plan.
Grant Date:    ________
Number of RSUs
Subject to the Award:    _____________ [$125,000 for Nonemployee Directors or
$160,000 for the Chair of the Board of Directors divided by the closing price of
the Company’s common stock on the Grant Date]
Vesting Schedule:
The RSUs shall vest in full (100%) on the one-year anniversary of the Grant
Date: [Insert date].

Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued service as a [Director/Chair of the Board of
Directors] for the vesting period, for any period, or at all.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
2015 Plan and the Award.
By your signature below, you agree that the Notice of Grant, the Agreement and
the 2015 Plan constitute your entire agreement with respect to the Award and may
not be modified adversely to your interest except by means of a writing signed
by the Company and you.


28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------





 
BLUCORA, INC.
 
DIRECTOR
  
By:
 
Signature


 
Its: Chief Legal & Administrative Officer and Secretary
 
 
 
Date:
 
 
Attachments:
1. Restricted Stock Unit Agreement
2. 2015 Incentive Plan as Amended and Restated
3. 2015 A&R Incentive Plan Summary
 





-2-
28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------






EXHIBIT A
BLUCORA, INC.
2015 INCENTIVE PLAN AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT AGREEMENT
(Non-Employee Director/Chair of the Board)


1.Grant. The Company hereby grants to the [nonemployee director (the
“Director”)/Chair of the Board of Directors (“Chair”)] listed on the Notice of
Grant an Award of RSUs, as set forth in the Notice of Grant and subject to the
terms and conditions in this Restricted Stock Unit Agreement (this “Agreement”)
and the 2015 Plan. Unless otherwise defined herein or on the Notice of Grant,
the terms defined in the 2015 Plan shall have the same defined meanings in this
Agreement.
2.    Company’s Obligation. Each RSU represents the right to receive a Share on
the vesting date. Unless and until the RSUs vest, the [Director/Chair] will have
no right to receive Shares under such RSUs. Prior to actual distribution of
Shares pursuant to any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
3.    Vesting Schedule. Subject to paragraph 4, to Section 10.2 of the 2015 Plan
and to any other relevant 2015 Plan provisions, the RSUs awarded by this
Agreement will vest in the [Director/Chair] according to the vesting schedule
specified in the Notice of Grant.
4.    Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the [Director/Chair]
terminates service as a director for any or no reason prior to vesting, the
unvested RSUs awarded by this Agreement will thereupon be forfeited at no cost
to the Company.
5.    Payment After Vesting. Any RSUs that vest in accordance with paragraph 3
will be paid to the [Director/Chair] (or in the event of the
[Director’s/Chair’s] death, to his or her estate) in Shares on, or as soon as
practicable after, the applicable vesting date (but in any event, by the
fifteenth day of the third month following the tax year in which the RSUs vest).
6.    Payments After Death. Any distribution or delivery to be made to the
[Director/Chair] under this Agreement will, if the [Director/Chair] is then
deceased, be made to the administrator or executor of the [Director’s/Chair’s]
estate. Any such administrator or executor must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.


A-1
28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------




7.    Rights as Stockholder. Neither the [Director/Chair] nor any person
claiming under or through the [Director/Chair] will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until the date of issuance of any such Shares under the
2015 Plan.
8.    Address for Notices. Any notice which either party hereto may be required
or permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
9.    Award Is Not Transferable. Except to the limited extent provided in
paragraph 6, the Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.
10.    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
11.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the [Director/Chair] (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
12.    2015 Plan Governs. This Agreement and the Notice of Grant are subject to
all terms and provisions of the 2015 Plan. In the event of a conflict between
one or more provisions of this Agreement or the Notice of Grant and one or more
provisions of the 2015 Plan, the provisions of the 2015 Plan will govern.
13.    Plan Administrator Authority. The Plan Administrator will have the power
to interpret this Agreement, the Notice of Grant and the 2015 Plan, and to adopt
such rules for the


A-2
28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------




administration, interpretation and application of the 2015 Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested). All
actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon the [Director/Chair],
the Company and all other interested persons. No member of the Plan
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the 2015 Plan or this
Agreement.
14.    Section 409A. The Award is intended to be exempt from the requirements of
Section 409A or to satisfy those requirements, and shall be construed
accordingly.
15.    Recovery of Compensation. In accordance with Section 18.12 of the 2015
Plan, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction, (iii)
any compensation recovery or clawback policies adopted by the Company to
implement any such requirements, and (iv) any other compensation recovery
policies as may be adopted from time to time by the Company, all to the extent
determined by the Committee in its discretion to be applicable to you.
16.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware without reference to any choice-of-law rules.




A-3
28096-1005/LEGAL126392605.2